Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 1 of 11




                               20-mj-04127 McAliley
Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 2 of 11
Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 3 of 11




                                                   20-mj-04127 McAliley
Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 4 of 11
Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 5 of 11
Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 6 of 11
Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 7 of 11
Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 8 of 11
Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 9 of 11
Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 10 of 11
Case 1:20-mj-04127-CMM Document 3 Entered on FLSD Docket 12/07/2020 Page 11 of 11




                4th
